Holt, J.,
delivered the opinion of the court.
It appears from the record and was conceded in argument that the matters in issue in this case are the same as were involved in the case of City of Newport News v. Warwick County, 159 Va. 571, 166 S. E. 570, decided November 17, 1932. In that case a petition for a rehearing was filed. The rehearing was denied, but the original opinion was modified in certain respects.
For the reasons given in that case, the judgment in this will be amended in the same respect, and, as amended, the judgment will be affirmed.

Amended and affirmed.